DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/24/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (2014/0154668, of record) in view of Katano et al. (Examiner provided machine translation of JP 2015010825 A, of record).

Regarding claim 1, Chou discloses a light absorber (Figure 1, at least [0074, 0075]), comprising: a group of dielectric protrusions (120, pillar body; at least Figure 1 and [0065] teach 110, substrate, to be made of a dielectric such as SiO2; [0080] further teaches the pillar bodies to be dielectric), each dielectric protrusion protruding from a dielectric surface at a random position on the dielectric surface (120, pillar body, protrudes from 110, substrate; at least Figure 1 and [0065] teach 110, substrate, to be made of a dielectric such as SiO2; [0067] teaches the pillar array can be aperiodic); a conductive thin film (130, metallic disc, and 150, metallic back plane), wherein the conductive thin film is disposed on or above at least a part of a surface of each dielectric protrusion in the group of dielectric protrusions (130, metallic disc, is disposed on 120, pillar body) and is disposed directly or indirectly via another layer on at least a part of the dielectric surface at a location where the  dielectric protrusions are not present thereon (150, metallic back plane, is disposed on 110, substrate).
Chou fails to teach a conductive thick film spreading out along the dielectric surface and being kept separate from the conductive thin film. Chou and Katano are related because both teach a light absorber.
Katano discloses a light absorber comprising: a conductive thick film spreading out along a dielectric surface (Figure 1, 2a, nano thin-film layer; at least Abstract teaches 2a, nano thin-film layer, is made of gold, and is therefore considered to be conductive) and being kept separate from the conductive thin film (Figure 1 depicts 2a, nano thin-film layer, to be kept separate from 4, nano thin-film layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Katano and provide a conductive thick film spreading out along the dielectric surface and being kept separate from the conductive thin film. Doing so would allow for two distinct absorptions peak wavelengths to be provided, thereby increasing sensing accuracy.

Regarding claim 2, the modified Chou discloses the light absorber according to claim 1, wherein the group of the dielectric protrusions is formed by disposing each dielectric particle in an in-plane random arrangement and in contact with the dielectric surface ([0067] teaches the pillar array can be aperiodic; Figure 1 depicts 120, pillar body, to be disposed in contact with the top surface of 110, substrate), and the conductive thin film is formed on or above at least a part of a region on the surface of each dielectric particle (130, metallic disc, is disposed on 120, pillar body) and is formed directly or via another layer on at least a part of the dielectric surface where the dielectric particles are not present thereon (150, metallic back plane, is disposed on 110, substrate), the region being on a side of each dielectric particle (130, metallic disc, is disposed on 120, pillar body), the side facing the other side of the dielectric surface side as viewed from each dielectric particle (Figure 1, 130, metallic disc, is disposed on the top of 120, pillar body, which faces 110, substrate).

Regarding claim 3, the modified Chou discloses the light absorber according to claim 1, further comprising: a dielectric embedding layer (160, molecular adhesion layer) spreading out along the dielectric surface and covering the conductive thin film (Figure 1 depicts 160, molecular adhesion layer, to be spread along 110, substrate, and 120, pillar body, and covering 130, metallic disc, and 150, metallic back plane), wherein the conductive thick film is formed on or above a surface of the other surface side of the conductive thin film side as viewed from the dielectric embedding layer (Katano: Figure 1, 2a, nano thin-film layer, is formed on a surface of the other surface side of 4, nano thin-film layer).

Regarding claim 4, the modified Chou discloses the light absorber according to claim 1, further comprising: a dielectric film (110, substrate) having a thickness between one surface (horizontal surface of 110, substrate, which is the base for 120, pillar body) and the other surface (horizontal surface of 110, substrate, which does not include 120, pillar body), the one surface being identical to the dielectric surface (Figure 1), and wherein the group of the dielectric protrusions is located on the one surface side (Figure 1), the conductive thin film is disposed on or above each of the dielectric protrusions (Figure 1, 130, metallic disc, is disposed on 120, pillar body), and the conductive thick film is disposed on the other surface side of the dielectric film (Katano: Figure 1, 2a, nano thin-film layer, is formed on the other side of 3, dielectric nano particle layer, away from 4, nano thin-film layer).

Regarding claim 5, the modified Chou discloses the light absorber according to claim 1, wherein the conductive thin film contains a material selected from a group consisting of gold, silver, aluminum, an oxide semiconductor, and an organic conductor (at least [0093]).

Regarding claim 6, the modified Chou discloses the light absorber according to claim 5, wherein the conductive thin film contains silver and has a thickness of 10 nm or more and 50 nm or less (at least [0093] teaches a thickness of from 1 to 500 nm, which includes the claimed range).

Regarding claim 7, the modified Chou discloses the light absorber according to claim 1, wherein the conductive thick film contains a material selected from a group consisting of gold, silver, aluminum, an oxide semiconductor, and an organic conductor (Katano: Figure 1, 2a, nano thin-film layer; at least Abstract teaches 2a, nano thin-film layer, is made of gold).

Regarding claim 8, Chou discloses a light absorber (Figure 1, at least [0074, 0075]), comprising: a group of dielectric protrusions (120, pillar body; at least Figure 1 and [0065] teach 110, substrate, to be made of a dielectric such as SiO2; [0080] further teaches the pillar bodies to be dielectric), each dielectric protrusion protruding from a dielectric surface at a random position on the dielectric surface (120, pillar body, protrudes from 110, substrate; at least Figure 1 and [0065] teach 110, substrate, to be made of a dielectric such as SiO2; [0067] teaches the pillar array can be aperiodic); and a conductive thick film spreading out along the dielectric surface (130, metallic disc); wherein an optical distance between the conductive thick film and the dielectric surface is adjusted in accordance with a wavelength range to be absorbed by the light absorber ([0067] teaches the height and lateral dimensions of 120, pillar body, may be adjusted to be less than the wavelength of the amplified light).
Chou fails to teach a conductive thin film, wherein the conductive thin film is disposed on or above at least a part of a surface of each dielectric protrusion in the group of dielectric protrusions and is disposed directly or indirectly via another layer on at least a part of the dielectric surface at a location where the  dielectric protrusions are not present thereon; and the conductive thick film being kept separate from the conductive thin film. Chou and Katano are related because both teach a light absorber.
Katano discloses a light absorber comprising a conductive thin film (Figure 1, 2a, nano thin-film layer; at least Abstract teaches 2a, nano thin-flim layer, is made of gold, and is therefore considered to be conductive), wherein the conductive thin film is disposed on or above at least a part of a surface of each dielectric protrusion in the group of dielectric protrusions (2a, nano thin-film layer, is provided on 3, dielectric nano particle layer) and is disposed directly or indirectly via another layer on at least a part of the dielectric surface at a location where the  dielectric protrusions are not present thereon (2a, nano thin-film layer, is also disposed at a location where 3, dielectric nano particle layer, is not present, for instance the gaps between the nano particles); and the conductive thick film being kept separate from the conductive thin film (Figure 1 depicts 2a, nano thin-film layer, to be kept separate from 4, nano thin-film layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Katano and provide a conductive thin film, wherein the conductive thin film is disposed on or above at least a part of a surface of each dielectric protrusion in the group of dielectric protrusions and is disposed directly or indirectly via another layer on at least a part of the dielectric surface at a location where the  dielectric protrusions are not present thereon, and the conductive thick film being kept separate from the conductive thin film. Doing so would allow for two distinct absorptions peak wavelengths to be provided, thereby increasing sensing accuracy.

Regarding claim 9, the modified Chou discloses the light absorber according to claim 1, wherein, among the conducting thick film and the conducting thin film, the conductive thin film is positioned on an incident side for a light wave to be absorbed (at least Figure 1 depicts 130, metallic disc, to be provided on the light incident side or the top side).

Regarding claim 11, the modified Chou discloses an infrared absorber adopting the light absorber as recited in claim 1 (at least Figure 8).

Regarding claim 14, Chou discloses a method for manufacturing a light absorber (Figure 1, at least [0074, 0075]), comprising the steps of: forming a group of dielectric protrusions (120, pillar body; at least Figure 1 and [0065] teach 110, substrate, to be made of a dielectric such as SiO2; [0080] further teaches the pillar bodies to be dielectric), each of which protruding from a dielectric surface at a random position on the dielectric surface (120, pillar body, protrudes from 110, substrate; at least Figure 1 and [0065] teach 110, substrate, to be made of a dielectric such as SiO2; [0067] teaches the pillar array can be aperiodic); disposing a conductive thin film (130, metallic disc, and 150, metallic back plane) such that the conductive thin film is disposed on or above at least a part of a surface of each dielectric protrusion in the group of dielectric protrusions (130, metallic disc, is disposed on 120, pillar body) and is disposed directly or indirectly via another layer on at least a part of the dielectric surface in a location where the dielectric protrusions are not present thereon (150, metallic back plane, is disposed on 110, substrate).
Chou fails to teach forming a conductive thick film that spreads out along the dielectric surface and is kept separate from the conductive thin film. Chou and Katano are related because both teach a method of manufacturing a light absorber.
Katano discloses a method for manufacturing a light absorber comprising forming a conductive thick film that spreads out along a dielectric surface (Figure 1, 2a, nano thin-film layer; at least Abstract teaches 2a, nano thin-flim layer, is made of gold, and is therefore considered to be conductive) and is kept separate from the conductive thin film (Figure 1 depicts 2a, nano thin-film layer, to be kept separate from 4, nano thin-film layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Chou to incorporate the teachings of Katano and provide forming a conductive thick film that spreads out along the dielectric surface and is kept separate from the conductive thin film. Doing so would allow for two distinct absorptions peak wavelengths to be provided, thereby increasing sensing accuracy.

Regarding claim 15, the modified Chou discloses the method for manufacturing a light absorber according to claim 14, wherein the step of forming the group of the dielectric protrusions includes a step of disposing each dielectric particle in an in-plane random arrangement and in contact with the dielectric surface ([0067] teaches the pillar array can be aperiodic; Figure 1 depicts 120, pillar body, to be disposed in contact with the top surface of 110, substrate), and wherein the step of disposing the conductive thin film is a step of disposing the conductive thin film on or above at least a part of a region on a surface of each dielectric particle (130, metallic disc, is disposed on 120, pillar body) and disposing the conductive thin film directly or indirectly via another layer on at least a part of the dielectric surface at locations where the dielectric particles are not present thereon (150, metallic back plane, is disposed on 110, substrate), the region being on a side of each dielectric particle (130, metallic disc, is disposed on 120, pillar body), the side facing the other side of the dielectric surface side as viewed from each dielectric particle (Figure 1, 130, metallic disc, is disposed on the top of 120, pillar body, which faces 110, substrate).


Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (2014/0154668, of record) in view of Katano et al. (Examiner provided machine translation of JP 2015010825 A, of record), as applied to claim 1 above, and further in view of Belcher et al. (6,080,987, of record).

Regarding claim 10, the modified Chou discloses the light absorber as recited in claim 1, but fails to teach a bolometer adopting the light absorber. The modified Chou and Belcher are related because both teach a light absorber.
Belcher discloses a bolometer adopting a light absorber (col 8 lines 45-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Chou to incorporate the teachings of Belcher and provide a bolometer adopting the light absorber. Doing so would allow for enhanced detection sensitivity to be observed in a bolometer device.

Regarding claim 12, the modified Chou discloses the light absorber as recited in claim 1, but fails to teach a solar thermal power generating device adopting the light absorber. The modified Chou and Belcher are related because both teach a light absorber.
Belcher discloses a solar thermal power generating device adopting a light absorber (col 8 lines 45-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Chou to incorporate the teachings of Belcher and provide a solar thermal power generating device adopting the light absorber. Doing so would allow for enhanced detection sensitivity to be observed in a solar thermal power generating device.

Regarding claim 13, the modified Chou discloses the light absorber as recited in claim 1, but fails to teach a radiative cooling film adopting the light absorber. The modified Chou and Belcher are related because both teach a light absorber.
Belcher discloses a radiative cooling film adopting a light absorber (col 8 lines 45-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Chou to incorporate the teachings of Belcher and provide a radiative cooling film adopting the light absorber. Doing so would allow for enhanced detection sensitivity to be observed in a radiative cooling film device.

Allowable Subject Matter
Claims 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest wherein the step of forming the group of the dielectric protrusions includes a step of fixing the dielectric particles to the dielectric surface in the in-plane random arrangement by bringing dispersion liquid of the dielectric particles into contact with the dielectric surface, along with the structural limitations positively recited in claim 16 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 17 is dependent on claim 16, and is therefore allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872